DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedford et al. (Tedford US 2010/0200647).

1: Tedford teaches a unitary blank (blank shown in Figure 1) for forming a cup sleeve (see cup sleeve in Figure 3), comprising: 
a central body portion (see Figure below) having a first side edge, a second side edge, and a central top edge (see the first and second side edge a central top edge in Figure below), the first side edge at least partially defined by a first side fold line (see Figure 1 below), the second side edge at least partially defined by a second side fold line (see Figure 1 below), and the central top edge at least partially defined by a central top fold line (see Figure 1 below); 
a first side body portion extending from the central body portion at the first side fold line(see Figure 1 below), the first side body portion having a first side top edge at least partially defined by a first side top fold line (see Figure 1 below); 
a second side body portion extending from the central body portion at the second side fold line (see Figure 1 below), the second side body portion having a top edge at least partially defined by a second side top fold line (see Figure 1 below); 
a central flap (see Figure 1 below, where the central flap comprises two flap above the central body) extending from the central body portion at the central top fold line; 
a first flap (see Figure 1 below) extending from the first side body portion at the first side top fold line; 
a second flap (see Figure 1 below) extending from the second side body portion at the second side top fold line; and 
a pattern of raised features (see raised features 26, which extends all over the surfaces of the blank, paragraph 0016 see Figure 1 below) disposed on at least a selected surface area of the blank; 
wherein the central flap, the first flap, and the second flap each is configured to be folded about the central top fold line (see Figure 2 where the central, first and second flap are folded about the central top fold line, inwards and into the sleeve), the first side top fold line and the second side top fold line, respectively, to form a multi-layer intermediate article with the pattern of raised features defining a plurality of air pockets (air pockets formed by embossed portions 26, which are present on all surfaces of the holder (paragraph 0016)) and since the central, first and second flaps are folded, the holder forms a multi-layer intermediate article, forming spaces/pockets between the embossed portions); and 
wherein the multi-layer intermediate article is curled to form a multi-layer cup sleeve (see Figure 2 where the flaps are folded down and the holder is curled in Figure 3 to form a sleeve).

    PNG
    media_image1.png
    603
    837
    media_image1.png
    Greyscale


1: Tedford teaches a unitary blank (blank shown in Figure 1) for forming a cup sleeve (see cup sleeve in Figure 3), comprising: 
a central body portion (see Figure 1B below) having a first side edge, a second side edge, and a central top edge (see the first and second side edge a central top edge in Figure below), the first side edge at least partially defined by a first side fold line (see Figure 1B below), the second side edge at least partially defined by a second side fold line (see Figure 1B below), and the central top edge at least partially defined by a central top fold line (see Figure 1B below); 
a first side body portion extending from the central body portion at the first side fold line(see Figure 1B below), the first side body portion having a first side top edge at least partially defined by a first side top fold line (see Figure 1B below); 
a second side body portion extending from the central body portion at the second side fold line (see Figure 1B below), the second side body portion having a top edge at least partially defined by a second side top fold line (see Figure 1B below); 
a central flap (see Figure 1B below, where the central flap comprises two flap above the central body) extending from the central body portion at the central top fold line; 
a first flap (see Figure 1B below) extending from the first side body portion at the first side top fold line; 
a second flap (see Figure 1B below) extending from the second side body portion at the second side top fold line; and 
a pattern of raised features (see raised features 26, which extends all over the surfaces of the blank, paragraph 0016 see Figure 1B below) disposed on at least a selected surface area of the blank; 
wherein the central flap, the first flap, and the second flap each is configured to be folded about the central top fold line (see Figure 2 where the central, first and second flap are folded about the central top fold line, inwards and into the sleeve), the first side top fold line and the second side top fold line, respectively, to form a multi-layer intermediate article with the pattern of raised features defining a plurality of air pockets (air pockets formed by embossed portions 26, which are present on all surfaces of the holder (paragraph 0016) and since the central, first and second flaps are folded, the holder forms a multi-layer intermediate article, forming spaces/pockets between the embossed portions); and 
wherein the multi-layer intermediate article is curled to form a multi-layer cup sleeve (see Figure 2 where the flaps are folded down and the holder is curled in Figure 3 to form a sleeve).


    PNG
    media_image2.png
    598
    884
    media_image2.png
    Greyscale

5: Tedford teaches the claimed invention as discussed immediately above for Claim 1 and Tedford further teaches a third flap extending from the first side body portion at a third flap edge (see Figure 1B above).

14: Tedford teaches the claimed invention as discussed above for Claim 5 immediately above and Tedford further teaches that the third flap is bonded to the second side body portion by an adhesive (the right and left longitudinal ends of main strip 12 are 36 and 38, which are intended to be overlapped and glued together, paragraph 0012).

15: Tedford teaches the claimed invention as discussed above for Claim 1 immediately above and Tedford further teaches the first flap, central flap, and second flap each further has a top edge defining a top edge radius (top edge radius generally shown as 20 in Figure 1).

16: Tedford teaches the claimed invention as discussed above for Claim 1 immediately above and Tedford further teaches the first side body portion, central body portion, and second side body portion each further has a bottom edge defining a bottom edge radius (bottom edge radius generally shown as 16 in Figure 1).

17: Tedford teaches the claimed invention as discussed above for Claim 1 immediately above and Tedford further teaches the first flap is folded along the first side top fold line at a first angle, and further wherein the second flap is folded along the second side top fold line at a second angle (the first side top fold line forms an angle with respect to a horizontal line, which is at a different from the second side top fold line, see Figure 1).

19: Tedford teaches a multi-layer cup sleeve (sleeve shown in Figure 1, forming a multi-layer sleeve in Figures 2-3), comprising: 
a central body portion (see Figure below) having a first side edge, a second side edge, and a central top edge (see the first and second side edge a central top edge in Figure below), the first side edge at least partially defined by a first side fold line (see Figure 1 below), the second side edge at least partially defined by a second side fold line (see Figure 1 below), and the central top edge at least partially defined by a central top fold line (see Figure 1 below); 
a first side body portion extending from the central body portion at the first side fold line(see Figure 1 below), the first side body portion having a first side top edge at least partially defined by a first side top fold line (see Figure 1 below); 
a second side body portion extending from the central body portion at the second side fold line (see Figure 1 below), the second side body portion having a top edge at least partially defined by a second side top fold line (see Figure 1 below); 
a central flap extending from the central body portion (see Figure 1 below, where the central flap comprises two flap above the central body) moveable between an open position and a closed position (open position in Figure 1, closed position in Figure 2) by folding the central flap along the central top fold line to fold the central flap in the closed position, the closed position substantially parallel to the central body portion (in the closed position, the central flap is substantially in-line with and parallel with the central body, parallel along the plane shown in Figure 4); 
a first flap (see Figure 1 below) extending from the first body portion moveable between an open position and a closed position (open position in Figure 1, closed position in Figure 2) by folding the first flap along the first side top fold line to fold the first flap in the closed position, the closed position substantially parallel to the first side body portion (in the closed position, the first flap is substantially in-line with and parallel with the first side body portion, parallel along the plane shown in Figure 4); 
a second flap (see Figure 1 below) extending from the second body portion moveable between an open position and a closed position (open position in Figure 1, closed position in Figure 2) by folding the second flap along the second side top fold line to fold the second flap in the closed position, the closed position substantially parallel to the second side body portion (in the closed position, the first flap is substantially in-line with and parallel with the second side body portion, parallel along the plane shown in Figure 4); and 
a pattern of raised features (see raised features 26, which extends all over the surfaces of the blank, paragraph 0016 see Figure 1 below) disposed on at least a selected surface area of the blank; 
wherein the central flap, the first flap, and the second flap are each in the closed position with (see Figure 2 where the central, first and second flap are folded about the central top fold line, inwards and into the sleeve in the closed position), the pattern of raised features defining a plurality of air pockets (air pockets formed by embossed portions 26, which are present on all surfaces of the holder (paragraph 0016) and since the central, first and second flaps are folded, the holder forms a multi-layer intermediate article, forming spaces/pockets between the embossed portions); and 
the central body portion, the first side body portion and the second side body portion are curled to define a frustoconical shape (see frustroconincal shape of 12 in Figure 3 and 4, where the shape of the strip 12 is adapted to the shape of the cup 50).

    PNG
    media_image1.png
    603
    837
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford et al. (Tedford US 2010/0200647) in view of Robertson et al. (Robertson US 7,458,504).

18: Tedford teaches the claimed invention as discussed above for Claim 1 immediately above except that the pattern has a thickness in a range from 0.012 inches to 0.018 inches.
Robertson teaches that the protuberances 29 have a height H from the surface 24 on the order of 0.01 to about 0.06 inches, col. 3, ll. 36-38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tedford such that the pattern has a thickness in the range from 0.012 inches to 0.018 inches to provide sufficient spacing/gap between the sleeve and a cup, and Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford et al. (Tedford US 2010/0200647).
20: Tedford teaches an obvious method of forming a cup sleeve (cup sleeve of Figures 1-3) comprising: providing a blank (blank shown in Figure 1) comprising: 
a central body portion (see Figure below) having a first side edge, a second side edge, and a central top edge (see the first and second side edge a central top edge in Figure below), the first side edge at least partially defined by a first side fold line (see Figure 1 below), the second side edge at least partially defined by a second side fold line (see Figure 1 below), and the central top edge at least partially defined by a central top fold line (see Figure 1 below); 
a first side body portion extending from the central body portion at the first side fold line(see Figure 1 below), the first side body portion having a first side top edge at least partially defined by a first side top fold line (see Figure 1 below); 
a second side body portion extending from the central body portion at the second side fold line (see Figure 1 below), the second side body portion having a top edge at least partially defined by a second side top fold line (see Figure 1 below); 
a central flap (see Figure 1 below, where the central flap comprises two flap above the central body) extending from the central body portion at the central top fold line; 
a first flap (see Figure 1 below) extending from the first side body portion at the first side top fold line; 
a second flap (see Figure 1 below) extending from the second side body portion at the second side top fold line; and 
a pattern of raised features (see raised features 26, which extends all over the surfaces of the blank, paragraph 0016 see Figure 1 below) disposed on at least a selected surface area of the blank; 
folding the central flap, the first flap, and the second flap each is configured to be folded about the central top fold line (see Figure 2 where the central, first and second flap are folded about the central top fold line, inwards and into the sleeve), the first side top fold line and the second side top fold line, respectively, to form a multi-layer intermediate article with the pattern of raised features defining a plurality of air pockets (air pockets formed by embossed portions 26, which are present on all surfaces of the holder (paragraph 0016)) and since the central, first and second flaps are folded, the holder forms a multi-layer intermediate article, forming spaces/pockets between the embossed portions); and 
curling the multi-layer intermediate article to define a frustoconical shape (see frustroconincal shape of 12 in Figure 3 and 4, where the shape of the strip 12 is adapted to the shape of the cup 50).

    PNG
    media_image1.png
    603
    837
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735